PROVOSTY, J.
This suit is on a certificate issued for defendant’s, proportional part of the cost of certain sidewalk, etc., work done on the street on which his property abuts. The amount demanded is $310.-69. The Court of Appeal has transferred the case to this court, as involving a tax, and being therefore within the exclusive jurisdiction of this court. The cost of such work is not a “tax” when the doing of the' work has been petitioned for by the property owners on the street. Ayers Asphalt Co. v. Loewengardt, 109 La. 439, 33 South. 553. In the present case the work was so petitioned for.
• It is therefore ordered, adjudged, and decreed that the case be and it is hereby re-transferred to the Court of Appeal of the Parish of Orleans, to be there acted on. The costs of the appeal to this court to be paid by the party cast in the Court of Appeal. •
O’NIEIIL, J., dissents on the. ground that there is no reason for, the distinction be.tween cases where the local assessment was, and those where it was not, preceded by a petition.